Citation Nr: 0919709	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1992 to 
March 2006.  The Veteran also had a period of reserve service 
prior to active duty beginning in November 1991. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied entitlement to service connection for 
tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record demonstrates that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in February 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case (SOC) was issued in January 2008.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).n  Because of the favorable decision in this case, any 
failure by VA to comply with VCAA is harmless error.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran contends that he currently suffers from tinnitus 
as a result of his active military service, including in-
service noise exposure.  Considering the claim in light of 
the above-noted legal authority, the Board finds that the 
weight of the evidence supports the claim.

The Veteran's DD Form 214 (Report of Discharge From Service) 
noted that his military occupational specialty (MOS) was 
quartermaster and chemical equipment repair from November 
1992 to November 1995.  The Veteran subsequently re-enlisted, 
and the Veteran's updated DD-214 noted that his MOS was food 
service operations for 5 months prior to discharge in March 
2006.  The Veteran stated in his November 2007 statement that 
in the interim years, he was a heavy construction equipment 
operator. 

Service treatment records, including October 1991 Army 
Reserve and September 1996 active-duty enlistment examination 
reports, are silent for any complaints or findings of 
tinnitus.  The Veteran complained of a constant ringing tone 
in both ears in his September 2005 report of medical history 
prepared for the Medical Evaluation Board. 

In April 1993, March 1995, April 1997, and May 2001 audiogram 
reports, the examiner remarked the Veteran was routinely 
exposed to hazardous noise.  In April 1997 and February 2004 
audiogram examination reports, the Veteran's military 
occupation code was listed as 62E Heavy Construction 
Equipment Operator, and it was remarked that the Veteran was 
routinely exposed to hazardous noise. 

In a VA audiological examination report dated in April 2006, 
approximately a month after the Veteran's retirement from 
service, he complained of tinnitus.  He stated that while in 
active duty he worked with large generators and other heavy 
equipment and always used ear protection.  In 1998 he first 
noticed that his hearing was somewhat less sensitive, and 
about the same time he also noticed a bilateral, constant, 
tonal tinnitus, especially when he was in a quiet 
environment.  He was not able to designate a specific cause 
or etiologic factor which may have started the tinnitus.  He 
stated that the tinnitus interfered with his daily activities 
by affecting his ability to understand speech and often kept 
him from falling to sleep.  He added that his tinnitus would 
get louder when his ears felt plugged and often the tinnitus 
would sound louder in the ear most plugged.  The Veteran 
denied exposure to occupational noise and engaging 
recreational activities which include loud noise since his 
separation from the military in March 2006.  The examiner 
stated that it was not as least likely as not that the 
Veteran's tinnitus was due to the effects of noise trauma, 
because there was no evidence of noise trauma damage to his 
hearing.  

In a November 2007 VA audiology consultation, the Veteran 
reported a bilateral hearing loss since service with a 
bilateral constant high pitch tinnitus.  He stated that he 
was an engineer around heavy equipment and denied any ear 
infections and vertigo.  The examiner found upon physical 
testing, in the right ear, normal hearing except at 4000Hz 
which revealed a mild 30 DB sensorineural hearing loss, and 
excellent word recognition and normal tympanogram.  Acoustic 
reflexes were noted at 1000Hz with ipsilateral and 
contralateral stimulation.  Physical testing found in the 
left ear normal hearing with a slight air/bone gap at 1000Hz 
and 4000Hz only suggesting a slight conductive component with 
excellent word recognition and normal tympanogram.  Acoustic 
reflexes were noted at 1000Hz with ipsilateral and 
contralateral stimulation.  The examiner diagnosed 
sensorineural hearing loss and conductive hearing loss. 

In view of the totality of the evidence, and resolving all 
doubt in the Veteran's favor, the Board finds that bilateral 
tinnitus is as likely as not due to exposure to acoustic 
trauma during the Veteran's period of active service.  The 
record shows the Veteran has a documented MOS as a Heavy 
Construction Equipment Operator, complaints of constant 
ringing in the ears upon separation of active service, and 
likely associated in-service hazardous noise exposure.  In 
addition, there is no evidence of record that supports a 
finding that the Veteran's tinnitus was the result of any 
event that occurred outside of active military service.  
Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for tinnitus is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


